Citation Nr: 1440175	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of $34,587.00 resulting from overpayment of Veterans Affairs (VA) disability pension benefits.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Committee on Waivers and Compromises (COWC)  of the VA Regional Office (RO) in St. Paul, Minnesota that denied the Veteran's request for waiver of recovery a debt of $34,787.00 resulting from overpayment of nonservice-connected disability pension benefits.

In his substantive appeal the Veteran requested a "Travel Board" hearing before a Member of the Board at the RO.  He was duly scheduled for a Travel Board hearing at the RO in Oakland, California in August 2012, but he failed without explanation to appear at the hearing.  He has not shown good cause for his failure to appear, and has not requested the hearing be rescheduled.  Thus, his hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

A new claim for entitlement to nonservice connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected disability pension effective from August 2007, based on a determination that he had no countable income and that he was unable to secure and follow a substantially gainful occupation due to his nonservice-connected disabilities.  

2.  The Veteran's pension was terminated based on a finding that he had received unreported income and was not shown to be actually unemployable; the termination resulted in the creation of an overpayment debt in the calculated amount of $34,587.00.  

3.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment debt.

4.  Recovery of the debt would not be against equity and good conscience.  


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of disability pension benefits in the calculated amount of $34,587.00 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002 & Supp. 2013) provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  

Nevertheless, the Board finds that the RO has explained to the Veteran the basis   for the denial of his request for a waiver of overpayment.  As indicated in the Introduction, the Veteran requested a hearing before the Board but he failed to appear at the scheduled Travel Board hearing.  The Veteran has been an active participant in the appeal process by submitting some documents in support of       his request for waiver, but has not complied with requests for more specific information.  

Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Evidence and Analysis

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

In this case, the COWC found no evidence of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the debt, so waiver of overpayment is not precluded on that basis.  Thus, the question for the Board's consideration is whether recovery of the indebtedness would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard of "equity and good conscience" will be applied when the facts     and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of 
the debtor - where actions of the debtor contribute to the creation of the debt.  
(2)  Balancing of faults - weighing fault of the debtor against Department 
of Veterans Affairs fault.  (3) Undue hardship - whether collection would 
deprive debtor or family of basic necessities.  (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

Historically, the Veteran submitted a request for nonservice-connected pension      in August 2007.  He reported therein that he had not worked since 1995 and was unable to work due to depression and drug use.  He also reported he received no income from any source and had no assets of any kind.  The Oakland RO thereupon issued a rating decision in March 2008 that granted nonservice-connected pension effective from August 2007, the date the claim was received.  The Veteran was sent a notice in April 2008 advising him that his claim had been granted, and that it was his responsibility to advise VA of any changes to his income or net worth.

In November 2008 the RO in St. Paul, which manages claims for nonservice-connected pension, advised the Veteran that he would receive $985.00 per month, based on having no countable income from other sources.  In December 2008 and December 2009 the St. Paul RO advised the Veteran he should submit an Eligibility Verification Report (EVR) if his income changed.  

As memorialized in a Report of Contact, the Veteran called the Oakland RO in May 2009 to report he began receiving unemployment checks in approximately May 2009 in the amount of $842.00 every two weeks.  In July 2009 he submitted an EVR and a Financial Status Report to the Oakland RO (both of which were forwarded to the St. Paul RO in August 2009) stating he had been employed by "Telecom" from August 2007 to June 2008.  Both documents were silent in regard to the amount he had been paid by Telecom and both documents reflected the Veteran received no current income from any source.

In January 2010 the St. Paul RO sent the Veteran a letter acknowledging his report of having worked at "Telecom" and of having received unemployment benefits in May 2009; the letter asked the Veteran to submit an EVR documenting all income received.  In response, the Veteran submitted an EVR to the Oakland RO in March 2010 asserting he had no employment and no income for the past 12 months, but he enclosed documentation from the Employment Development Department (EDD) of California showing he had been employed by Volt Telecomm Group during the period March 2008 through June 2009 (not 2008 as reported by the Veteran) and that he had received $25,822.92 from that employer.  Of interest, the Veteran apparently advised EDD that he was not currently receiving pension or other income and that he was able and available to accept fulltime work; he stated he   was terminated at Volt Telecomm Group because his contract had expired.  The documentation from EDD reflects that the Veteran was granted unemployment benefits in the amount of $450.00 weekly beginning in June 2009, with maximum benefit amount of $11,700.00.

In March 2010 the St. Paul RO sent a letter to the Veteran stating it proposed to terminate his pension because he had not responded to the request for information.  The Veteran submitted a Statement in Support of Claim asserting he had sent the requested information to the Oakland RO.

In August 2010 the St. Paul RO advised the Veteran that his nonservice-connected pension would be terminated effective from September 1, 2007, because his countable income during the period ($25,106.00) exceeded the maximum annual pension rate of $10,929.00.  The letter invited the Veteran to provide the amount of his earnings during specific periods (August-December 2007, January-August 2008, September-December 2008, January-December 2009 and  January-December 2010) since the report by EDD did not break down earnings by these periods or reflect when wages had started.  The letter advised that an overpayment had been created because he had been paid too much by VA, and that he would be advised of the amount of overpayment in due course.  In September 2010 the Debt Management Center of the St. Paul RO advised the Veteran that the calculated overpayment was in the amount of $34,587.00.

In September 2010 the Veteran sent a Statement in Support of Claim to the Oakland RO (received in October 2010) stating that he agreed with the decision to terminate pension, but he asserted he had only received five unemployment checks.  In December 2010 he submitted a request for waive of overpayment in the form of      a Financial Status Report showing no current income from any source.

In January 2011 the St. Paul COWC issued the denial of waiver that is currently on appeal.  The COWC stated therein that there was no indication of fraud, misrepresentation or bad faith by the Veteran, but the Veteran was considered      to be at fault for the creation of the debt because he had only recently disclosed  his earned income and unemployment benefits.  Further, although financial hardship was shown, the Veteran was shown to be able to work and to collect unemployment benefits.  Because he had received funds for which he was not eligible, the Veteran had been unjustly enriched, and failure to make repayment would be an unfair gain to him.  Therefore, waiver of overpayment was denied.

In his Notice of Disagreement (NOD), received in July 2011, the Veteran stated he had no income to pay the debt; also, this was his first offense with VA.

The St. Paul RO issued a Statement of the Case (SOC) in October 2011 that noted the Veteran had not responded to repeated requests for information regarding the amounts and dates of previous income; such information might adjust or even correct the decision on appeal, if it could be shown that the decision was based on erroneous information.  It could also be possible to reestablish eligibility to receive VA pension benefits, although such determination was not within the authority of the COWC. 

The Veteran submitted a substantive appeal in November 2011 in which he asserted that while he was receiving pension benefits he believed himself to be capable of working, but did not realize he was responsible for reporting income.  The Veteran asserted he was currently unable to work, and that the termination of his pension was based on his previous work history rather than his present condition.

On review of the evidence above, the Board finds that recovery of the overpayment would not be against equity and good conscience.  

First, the evidence shows the Veteran alone was responsible for the creation of the overpayment.  Although he asserts on appeal he was not aware of his responsibility to report income to VA, the notice letters in April 2008 and December 2008 clearly advised him that it was his responsibility to advise VA of any changes to his income or net worth.  It was not until May 2009 that the Veteran reported he was    receiving income, and to this date he has not responded to requests that he     provide documentation of the dates and amounts of income he received.  Thus,     the fault weighs against the Veteran rather than VA.

Next, the Veteran, who is single, asserts that he is currently unemployed and lives with his father and his sister and is accordingly homeless.  However, he has not shown letters from creditors or other documentation that he is unable to provide for his basic necessities.  Further, the Veteran's unsupported assertion of insufficient income to meet his expenses is not credible, given his history of providing inaccurate reports to both VA and to EDD.  The Board accordingly finds that collection of the debt would not cause "undue hardship" as envisioned by the regulation.

The Board also finds that the recovery of the debt would not nullify the objective for which benefits were intended, as VA nonservice-connected benefits are intended for the support of unemployable veterans who qualify based on level of income.  Pension was terminated because the Veteran was employed and because his income exceeded the allowable amount.  Accordingly, retention of overpayment created because of unreported income would represent unfair gain to the Veteran at the expense of the government.  

Moreover, the Veteran has not argued, and the evidence does show, that he has changed his position to his detriment due to reliance on receipt of VA pension benefits.  There is no indication the Veteran incurred obligations in reliance on receipt of VA pension payments that would be compromised by repayment of the overpayment debt. 

As a final matter, the Board acknowledges that the question of validity of the debt is a matter for consideration when raised in a claim for a waiver of overpayment.  In this case, the Veteran indicated in an October 2010 statement that he agreed with VA's decision to terminate his pension effective in September 2007.  In August 2010 the Veteran was asked to provide information concerning his wages earned and unemployment compensation received from August 2007 to December 31, 2010.  The subsequent income forms submitted by the Veteran failed to provide the information requested, either listing zero income from wages or leaving the area blank.  The COWC noted that if correct information as to his dates of employment, wages, and unemployment compensation were provided, it is possible that VA could adjust the August 2010 decision.  The Veteran has not provided the requested detailed information concerning his dates of employment, earned income, and unemployment compensation.  Accordingly, as he ultimately agreed with the termination of his benefits and has not provided the information requested, the Board finds that the question of the validity of the debt has not been raised.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

In sum, based on the record in this case, the Board has determined that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the calculated amount of $34,587.00.  Specifically, in balancing the equities, the Veteran would be unjustly enriched if the waiver were to be granted, and denial of the waiver will not result in undue hardship to him.   

Accordingly, the Board finds that the Veteran's request for waiver of recovery of overpayment of his VA pension benefits must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Waiver of recovery of the overpayment of pension benefits in the calculated amount of $34,587.00 is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


